DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-11 is withdrawn in view of the newly discovered reference(s) to Bravo Dominguez et al. (US 2014/0053674 A1).  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shift knob being provided with a round cover from claim 8 (Note: it appears the round cover (60) is provided to the shift lever (30) and not the shift knob (20)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 3, recites “a radius corresponding to a rotational radius of the shift lever” which is indefinite because it is unclear exactly what the Applicant means by “corresponding to”.  How exactly does the radius of the cover have any relationship to a rotational radius of the shift lever?  What is the rotational radius of the shift lever?
Claim 9, line 1, recites “a cover shape” which is indefinite because it is unclear exactly what shape constitutes a cover shape.  Can any shape be a cover shape?  The metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bravo Dominguez et al. (US 2014/0053674 A1) in view of Brock (US 5,398,565).
Regarding claim 1, Bravo Dominguez et al. discloses shift lever apparatus for a vehicle, the apparatus comprising:
a shift lever (22) rotatably installed in a lever body (10), the shift lever configured to have a center point of rotation (the point about which 22 rotates) at an upper portion of the shift lever; and
an engaging lever (160) installed in the lever body (160 is located inside 10 since element 35 is a cable fitting that allows the cable to exit 10, and the cable is attached to 160) and configured to rotate along with the shift lever coupled to the engaging lever,
wherein the engaging lever is connected to a transmission cable (30) and configured to rotate in a direction opposite to a manipulation direction of the shift lever when rotated, such that the manipulation direction of the shift lever is the same as an operational direction of the transmission cable (see Figures 2 and 3; as shown in Figure 3, when 22 moves to the right element 30 also moves to the right).
Bravo Dominguez et al. does not disclose a shift knob.
Brock teaches a shift knob (84) attached to a lever (82).

Regarding claim 2, Bravo Dominguez et al. discloses that the shift lever and the engaging lever are connected through a connecting portion (25) configured to simultaneously perform a rotational movement and a sliding movement.
Regarding claim 6, Bravo Dominguez et al. discloses that the shift knob is connected to the shift lever at a first portion located upper than the center point of rotation (see Figure 1), and the engaging lever is connected to the shift lever at a second portion located lower than the center point of rotation (see Figure 1).
Regarding claim 7, Bravo Dominguez et al. discloses that the engaging lever includes:
an intermediate portion (a middle portion of 160) rotatably installed in the lever body;
a first end portion (an upper end portion of 160) extended from the intermediate portion toward an upper side of the engaging lever, the first end portion connected to the shift lever; and
a second end portion (a lower end portion of 160) extended from the intermediate portion toward a lower side of the engaging lever, the second end portion connected to the transmission cable.
Regarding claim 11, Bravo Dominguez et al. in view of Brock discloses that the shift knob is connected so as to traverse the center point tine of rotation of the shift lever .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bravo Dominguez et al. (US 2014/0053674 A1) in view of Brock (US 5,398,565) as applied to claim 1 above, and further in view of Haller et al. (US 10,865,874 B2).
Regarding claim 8, Bravo Dominguez et al. in view of Brock discloses all of the claim limitations, see above, but does not disclose that the shift knob is provided with a round cover configured to rotate along with the shift lever, and the round cover is bent with a radius corresponding to a rotational radius of the shift lever.
Haller et al. teaches a shift lever (12) that is provided with a round cover (the semi-spherical member attached to 12 in Figure 2) that rotates with the shift lever, and the round cover is bent with a radius (the radius of the cover) corresponding to a rotational radius of the shift lever (as best understood, the cover of Haller et al. meets the claim limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shift lever apparatus of Bravo Dominguez et al. in view of Brock to have a round cover configured to rotate along with the shift lever, and to have the round cover is bent with a radius corresponding to a rotational radius of the shift lever, as taught by Haller et al., for the purpose of providing a member that prevents foreign debris from entering into the lever body thus preventing any damage to the members inside the lever body.
Regarding claim 9, Bravo Dominguez et al. in view of Brock and further in view of Haller et al. discloses that the round cover has a cover shape (the shape of the cover of .
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/Primary Examiner, Art Unit 3656